                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                           Richmond Division


RAYMOND SUAREZ,

     Plaintiff,

V.                                     Civil Action No. 3:18cvl28

NANCY A. BERRYHILL,
Acting Commissioner
of Social Security,

     Defendant.

                                  ORDER

     Having reviewed the REPORT AND RECOMMENDATION of the Magistrate

Judge entered herein on January 28, 2019 (ECF No. 13) , the Plaintiff's

objections thereto (ECF Nos. 16 and 18), the DEFENDANT'S RESPONSE

TO PLAINTIFF'S OBJECTIONS TO THE MAGISTRATE JUDGE'S REPORT AND

RECOMMENDATION (ECF No. 19), and having considered the record and

the REPORT AND RECOMMENDATION and finding no error therein, it is

hereby ORDERED that:

     (1)     The Plaintiff's objections   (ECF Nos. 16 and 18) to the

REPORT AND RECOMMENDATION are overruled;

     (2)     The REPORT AND RECOMMENDATION of the Magistrate Judge (ECF

No. 13) is adopted on the basis of the reasoning of the REPORT AND

RECOMMENDATION;

     (3) The Plaintiff's Motion for Summary Judgment (ECF No. 10)

is denied;
     (4) The DEFENDANT'S MOTION FOR SUMMARY JUDGMENT (ECF No. 11)

is granted; and

     (5) The Commissioner's decision is affirmed.

     It is further ORDERED that the issues are adequately addressed

by the briefs     and oral   argument   would not   materially aid the

decisional process.

     Any appeal from this decision must be taken by filing a written

notice of appeal with the Clerk of the Court within sixty (60) days

of the date of entry hereof.      Failure to file a timely notice of

appeal may result in the loss of the right to appeal.

     The Clerk is directed to send a copy of this Order to the

plaintiff.

     It is so ORDERED.



                                                /s/
                                 Robert E. Payne
                                 Senior United States District Judge


Richmond, Virgini~
Date: February £.L, 2019




                                   2
